        Case 6:20-cv-00108-ADA Document 72 Filed 01/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


PARKERVISION, INC.                          §
                                            §     CIVIL NO:
vs.                                         §     WA:20-CV-00108-ADA
                                            §
INTEL CORPORATION                           §

                               HEARING BY ZOOM
       ORDER RESETTING MARKMAN HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
MARKMAN HEARING by Zoom on Tuesday, January 26, 2021             09:30 AM.
                                                         2021 at 09:30 AM    The link for
the hearing will be sent by e-mail.

       IT IS SO ORDERED this 21st day of January, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
